Title: From Benjamin Franklin to Robert Morris, 12 September 1781
From: Franklin, Benjamin
To: Morris, Robert


Sir,
Passy, Sept. 12. 1781
I have received your Letters of July 13, 14, 19, & 21. all at once by Way of L’Orient. The Originals of those you mention to have sent by Major Franks, are not yet come to hand, nor have I heard of his Arrival in Spain.—
Your Letters of June 6 & 8. were remarkably lucky in getting to hand. I think I have receiv’d 7 of the Copies you had the Precaution to send of them. I inclose Copies of my Answers.—
I have now the Pleasure to acquaint you that I have obtained a Promise of the Sum I wanted to pay the Bills I had accepted for the Purchases made in Holland. So that your supplying me with Remittances for that purpose, which I requested, is now unnecessary, and I shall finish the Year with Honour. But it is as much as I can do, with the Aid of the Sum I stopt in Holland; the Drafts on Mr Jay & on Mr Adams much exceeding what I had been made to expect. I had been inform’d that the Congress had promis’d to draw no more Bills on Europe after the Month of March last, till they should know they had Funds here: But I learn from Mr Adams that some Bills have been lately presented to him, drawn June 22 on Mr. Laurens who is in the Tower, which makes the Proceeding seem extraordinary. Mr Adams cannot pay those Bills, and I cannot engage for them. For I see by the Minutes of Congress you have sent me, that tho’ they have stopt issuing Bills drawn on the Ministers at Madrid & the Hague, until they shall be assured that Funds are provided for paying them, they have left open to be sold those drawn on their Minister at Versailles. Funds or no Funds, which in the Situation you will see I am in by the Letters of M. de Vergennes, terrifys me: For I have promised not to accept any Drafts made on me by Order of Congress if such should be after the Time abovementioned, unless I have Funds in my Hands, or in View to pay them. After its being declar’d to me that such Bills could not be provided for, and my Promise not to engage for them, it will be impossible to ask for the Money if I should accept them; And I believe those Bills of Mr Ross must go back protested.— The projected Loan in Holland has of late some Appearances of Success. I am indeed told, it is agreed to by the States. But I do not yet think it so certain as to venture or advise the Venturing to act in Expectation of it. The Instant it is assured, I will send you Advice of it by every Opportunity; and will from time to time send Parts of it in Cash by such Ships of War as can conveniently take it.—
I cannot write to you fully by this Opportunity. I will not however delay acquainting you, that having the fullest Confidence in your Assurances of enabling me to pay them, I shall chearfully accept your Bills for 400,000 livres.
Capt. Gillon has sail’d from Holland without taking under his Convoy the two Vessels that were freighted to carry the Goods purchased by Capt Jackson in Holland. There has been terrible Management there: And from the Confusions in the Ship, before & when she sail’d, it is a question if she ever arrives in America.
They are hard at work here in providing the Supplies, to replace those lost in the Marquis de la Fayette.
With best Wishes of Success to you in your new Employment, and Assurances of every Aid I can afford you, I am, Dear Sir,
Robert Morris Esqr
